TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00101-CV



                                         B. H., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-FM-17-002450, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant B.H., who is the respondent father of the subject child, has filed a notice

of appeal from an order in aid of an investigation by the Texas Department of Family and Protective

Services of a report of child abuse or neglect. In the order, the trial court authorized a forensic

interview of B.H.’s child and ordered B.H. to fully cooperate with the Department’s investigation.

On February 22, 2018, this Court notified the parties that our appellate jurisdiction was questionable

and requested a response from B.H. that explained how this Court may exercise jurisdiction over

this appeal.

               B.H. has filed a response in which he contends that this Court has jurisdiction because

the order being appealed is a final judgment that disposes of all pending parties and claims. We,

however, have not found authority that would support the exercise of appellate jurisdiction here. See

Tex. Fam. Code § 261.303 (authorizing trial courts to enter orders in aid of investigations by
Department of reports of child abuse or neglect); In re Texas Dep’t of Family & Protective Servs.,

255 S.W.3d 613, 615 (Tex. 2008) (describing order entered pursuant to section 261.303 of Family

Code as temporary order); In re S.D., No. 09-11-00192-CV, 2011 Tex. App. LEXIS 4893, at *1–2

(Tex. App.—Beaumont June 30, 2011, no pet.) (mem. op.) (concluding that order in aid of

investigation of child abuse or neglect was temporary order that was not subject to interlocutory

appeal and dismissing appeal for want of jurisdiction); see also Tex. Fam. Code § 105.001(e)

(explaining that temporary orders entered under section are not subject to interlocutory appeal).

Accordingly, we dismiss this appeal for want of jurisdiction.




                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: March 9, 2018




                                                2